DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
This office action is responsive to the amendment filed on 01/13/2021. As directed by the amendment: claims 17 and 37 have been amended, claims 41-42 have been cancelled, and claims 45-46 have been added. Thus, claims 17-18, 20, 23, 25, 28, 30, 32-40, and 43-46 are presently pending in this application.

Election/Restrictions
Claim 17 is allowable. The restriction requirement among species A, B, and C , as set forth in the Office action mailed on 11/25/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, is the restriction is not withdrawn, however claim 33, generic to 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see page 9, filed 01/13/2021, with respect to the rejection under 35 U.S.C. 103 of claim 17 in view of Chuang and Hanson have been fully considered and are persuasive. The 103 rejection of claim 17 has been withdrawn.


Allowable Subject Matter
Claims 17, 18, 20, 23, 25, 28, 30, 32-40, and 43-46 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 17, the prior art, alone or in combination, fails to teach a first end of the resilient body portion transitions to a first end portion that extends toward the gap, wherein the first end portion has a first recess formed therein which extends through the first face and a second end of the resilient body portion transitions to a second end portion that extends toward the gap, wherein the second end portion has a second recess formed therein which extends through the first face. The closest prior art references are Chuang (PG Pub US 2004/0255620 A1), Hanson (Patent No. US 5,946,943 A), and Fountoulakis (Patent No. US 5,309,737 A).
Chuang teaches a body portion 1 of open curve geometry having a gap 13 defined therein such that the body portion 1 is discontinuous (see fig. 1), wherein: the body portion 1 includes: a first face (see fig. 1); a second face situated opposite the first face (see fig. 1, the second face is situated opposite the first face); and an outer circumferential surface that extends between the first face and the second face and is substantially perpendicular thereto (see fig. 1); a first end of the body portion transitions to a first end portion that extends toward the gap (see fig. 1); a second end of the body portion transitions to a second end portion that extends toward the gap (see fig. 1); and the body portion is configured to be inserted within a navel (the device is capable of being inserted into a navel) such that the outer circumferential surface of the body portion interfaces with interior sidewall tissue of the navel hosting the navel retainer device (the outer circumferential surface is capable of interfacing with interior sidewall tissue of the navel). Chuang does not teach the body portion being a resilient body portion, the first end portion has a first recess formed therein which extends through the first face, and the second end portion has a second recess formed therein which extends through 
Hanson teaches a resilient body portion 50 of open curve geometry having a gap defined therein such that the resilient body portion is discontinuous (see figs. 9-10 and col. 2 lines 5-19); a first end of the resilient body portion 50 transitions to a first end portion 54 that extends toward the gap, wherein the first end portion 54 has a first recess 70 formed therein (see fig. 9 and col. 4 lines 18-40) and a second end of the resilient body portion 50 transitions to a second end portion 56 that extends toward the gap, wherein the second end portion 56 has a second recess formed therein 58 (see fig. 11 and col. 4 lines 18-30); the body portion 50 is configured to be inserted within a navel (the device is capable of being inserted into a navel); and the resilient body portion 50 is configured to resist compression of a size thereof as well as to exert pressure on the interior sidewall tissue in a manner that resists contracture of the navel (When the device is inserted within the navel, the resilient body portion will resist compression because it is made from resilient material. The resilient body portion is more resilient than the tissue of the navel and will counteract the contracture of navel tissue by applying pressure on the tissue). Hanson does not teach a first face, a second face situated opposite the first face, and an outer circumferential surface that extends between the first face and the second face and is substantially perpendicular thereto; the first end portion has a first recess formed therein which extends through the first face; the second end portion has a second recess formed therein which extends through the first face; and the outer 
Fountoulakis teaches (see figs. 1-3) a body portion 28 including a first face 34, a second face 36 situated opposite the first face 34, and an outer circumferential surface that extends between the first face 34 and the second face 36 and is substantially perpendicular thereto; a first recess which extends through the first face and a second recess which extends through the first face; and the body portion is configured to be inserted within a navel (the device is capable of being inserted into a navel) such that the outer circumferential surface of the body portion interfaces with interior sidewall tissue of the navel hosting the navel retainer device (the outer circumferential surface is capable of interfacing with interior sidewall tissue of the navel). Fountoulakis does not teach the body portion being a resilient body portion of open curve geometry having a gap defined therein such that the resilient body portion is discontinuous; a first end of the resilient body portion transitions to a first end portion that extends toward the gap, wherein the first end portion has a first recess formed therein which extends through the first face; a second end of the resilient body portion transitions to a second end portion that extends toward the gap, wherein the second end portion has a second recess formed therein which extends through the first face; and the resilient body portion is configured to resist compression of a size thereof as well as the exert pressure on the interior sidewall tissue in a manner that resists contracture of the navel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771